SERVICE PLAN FOR THE AMERICAN BEACON FUNDS Y CLASS AMENDED AND RESTATED SCHEDULE A As noted in Paragraph 1 of the Service Plan for the American Beacon Funds Y Class, the following Funds have adopted the Service Plan for the American Beacon Funds Y Class: American Beacon Large Cap Value Fund American Beacon Small Cap Value Fund American Beacon International Equity Fund American Beacon Balanced Fund American Beacon Mid-Cap Value Fund American Beacon Small Cap Value II Fund American Beacon Emerging Markets Fund American Beacon High Yield Bond Fund American Beacon Retirement Income and Appreciation Fund American Beacon Intermediate Bond Fund American Beacon Short-Term Bond Fund American Beacon Treasury Inflation Protected Securities Fund American Beacon Flexible Bond Fund American Beacon Zebra Large Cap Equity Fund American Beacon Zebra Small Cap Equity Fund American Beacon SiM High Yield Opportunities Fund American Beacon Bridgeway Large Cap Value Fund American Beacon Stephens Mid-Cap Growth Fund American Beacon Stephens Small Cap Growth Fund American Beacon Holland Large Cap Growth Fund American Beacon The London Company Income Equity Fund Dated:May 29, 2012
